Citation Nr: 0421082	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  01-06 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1962 to December 1966.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2000 rating decision by the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas, which denied service 
connection for a nervous condition.  At a personal hearing at 
the RO in October 2001 the veteran explained that his claim 
is based on a theory that the claimed psychiatric disability 
is secondary to his service-connected ulcer disease.  The 
veteran cancelled a Travel Board hearing scheduled in 
September 2002.  In June 2003 the Board remanded the case for 
additional development.  


FINDING OF FACT

There is no competent evidence that the veteran's psychiatric 
disability is either related to service or was caused or 
aggravated by his service-connected duodenal ulcer disease.


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue; the claim has been 
addressed on the merits.  The veteran was notified why 
service connection for a nervous condition was denied in the 
August 2000 RO rating decision and in a June 2001 statement 
of the case (SOC).  Letters of April 2001 and August 2003 
(after the rating appealed) informed the veteran of the VCAA 
as well as of his and VA's respective responsibilities in 
claims development.  Regarding timing of notice, it is 
noteworthy that while the VCAA notice here did not precede 
the decision on appeal, it was provided prior to the RO's 
last adjudication and certification to the Board.  While the 
April 2001 letter advised the veteran to respond in 60 days, 
it went on to inform him that evidence submitted within one 
year would be considered.  The August 2003 letter informed 
the veteran, essentially, that he had one year to submit any 
additional information.  Neither VCAA notice letter 
specifically advised the veteran verbatim to submit 
everything in his possession pertaining to his claim.  
However, the notice he was provided in August 2003 advised 
him what type of evidence was pertinent, and what he was 
responsible for submitting (and by inference that he should 
submit it).  In essence, this was the equivalent of advising 
him to submit everything he had pertinent to the claim.  
Further notice in these circumstances would serve no useful 
purpose.  The veteran is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA medical 
records.  He has been afforded a VA examination.  The record 
is complete, as needed.  All of VA's due process, notice, and 
assistance duties, including those mandated by the VCAA, are 
met.  

Factual Background

The veteran's service medical records, including his 
examinations for service entrance (September 1962) and 
separation (December 1966), are devoid of any mention of 
complaints, symptoms, or diagnosis of a psychiatric disorder.  
During service he was treated for duodenal ulcer.  

In September 1992 service connection was granted for duodenal 
ulcer (postoperative).

VA outpatient treatment records from 1988 to 1995 and private 
medical records from 1983 show continuing treatment for 
duodenal ulcer, but do not show complaints, treatment, or 
diagnosis of a psychiatric nature.  

On November 1999 VA gastrointestinal examination the 
veteran's wife informed the examiner that the veteran was 
easily irritated and had started taking medications for his 
nerves.  No psychiatric diagnosis was reported.  

The veteran testified in October 2001 before a local hearing 
officer that service connection was warranted for a nervous 
condition as secondary to his ulcer disability.  He stated 
that he had been told by a physician that his nerves had 
caused his ulcers.  He noted that Doxepin had been prescribed 
for treatment of a nervous disorder.  

A June 2002 VA psychiatric outpatient treatment note reflects 
diagnoses of general anxiety disorder and depressive 
disorder, not otherwise specified.  

A June 2002 letter from the veteran's private treating 
(apparently for gastrointestinal problems) physician 
indicates that it is "at least likely as not that his [the 
veteran's] nervous condition is related to his extensive 
medical history including complicated peptic ulcer disease 
and life threatening pancreatitis."  

On August 2003 VA mental disorders examination it was 
indicated that the examiner had reviewed the veteran's 
complete medical record, dating back to service.  Generalized 
anxiety disorder was diagnosed.  The examiner opined that, 
based upon the medical record (and examination of the 
veteran), the veteran's psychiatric condition was not caused 
by his service-connected peptic ulcer disease.  The examiner 
added that there was a possibility that the veteran's 
nervousness may have aggravated his ulcer disease, but not 
the other way around.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection shall be granted for any disability which is 
proximately due to, or the result of, a service-connected 
disease or injury (or for nonservice connected disability, to 
the extent it was aggravated by a service connected 
disability.  38 C.F.R. §  3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

There is no evidence that a psychiatric disorder was incurred 
in or aggravated by active service, and the veteran does not 
argue otherwise.  Consequently, direct service connection for 
this disorder is not for consideration.  

The veteran seeks service connection for a psychiatric 
disorder based on a theory that such disability is secondary 
to his service-connected duodenal ulcer disease.

There are three threshold requirements that must be met in 
order to establish secondary service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability (for which service 
connection is sought).  This requirement is met.  Generalized 
anxiety disorder was diagnosed in August 2003.  

The second requirement to establish secondary service 
connection is evidence of a disability for which service 
connection is already established.  Here, we have that with 
the service connected duodenal ulcer disease.  The remaining 
requirement is competent evidence of a nexus between the 
disability for which service connection is sought and the 
disability which is already service connected.  While a 
private physician has opined that it was at least likely as 
not that the veteran's nervous condition was related to his 
extensive medical history including complicated peptic ulcer 
disease and life threatening pancreatitis, such opinion does 
not go the matter at hand, i.e., whether or not the veteran's 
service-connected duodenal ulcer disability caused or 
aggravated the veteran's psychiatric disorder (emphasis 
added)(see Allen, supra).  On August 2003 VA examination the 
examiner reviewed all of the evidence of record and opined 
that while there was a possibility that the veteran's 
nervousness may have aggravated his ulcer disease, the 
reverse was possible.  As this opinion is based on review of 
the entire record, and addresses directly the question that 
must be resolved, it has more probative value than the 
opinion by the veteran's private physician.  

As a layperson, the veteran is not competent to establish 
such causation by his own observations/opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The preponderance of the evidence is against the proposition 
that any current psychiatric disorder was caused or 
aggravated by the veteran's service-connected duodenal ulcer 
disease.  Accordingly, the claim must be denied.





ORDER

Service connection for a psychiatric disorder, including as 
secondary to service connected ulcer disease is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



